DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 22 August 2022 has been entered. Claims 1, 5, 9, 11, and 14 have been amended. Claim 10 has been cancelled. No claims have been added. Claims 1-9 and 11-14 are still pending in this application, with claims 1 and 14 being independent.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tachiiwa (US 2015/0176629 A1).
Regarding claim 1, Tachiiwa discloses (Figs. 1-6) an adjustment device of a vehicle's light emitting module (Fig. 6) configured to adjust aiming of an illumination angle (as indicated by the arrows shown in Fig. 6, i.e. for adjustment about position 105), the adjustment device comprising a rotatable light emitter bracket (104) mounted on a translation member (1 and 105) configured to support a light emitter (103, via 104, as shown in Fig. 6), the translation member (1 and 105) provided with a single screw rod (121, provided in a through hole of 1, as shown in Fig. 3); a support member (109 and a first support part of 4 extending therefrom and coupled to 105, as shown in Fig. 6) configured to guide the translation member (said first support part is configured to guide portion 1 of said translation member via interfacing with 111) by means of an adjustment conversion structure (121, 122, and 1), wherein the adjustment conversion structure (121, 122, and 1) includes an adjustment gear member (122) and a gear sheath member (1) and said screw rod (121); the adjustment gear member (122) inserted into an opening (108, i.e. the body of 122 forming the head of 120 is at least partly inserted into the opening 108 of the housing 101) of the housing (101) and configured to interface the gear sheath member (1 via 121) traversing a through-hole (110) of the support member (109); the gear sheath member (1) including a recess section (34u) between ends of a head (4) and an elastic clip (35, 36, and 38) with the gear sheath member (1), the gear sheath member (1) further including a number of internal threads extending in a longitudinal direction through an entire length of the gear sheath member (paragraph [0023], for an entire length of the gear sheath member 1 which meshes with 121); the elastic clip (35, 36, and 38) configured to elastically deform (at 36) and secure the gear sheath member (1) into an assembled condition when the gear sheath member (1) is inserted through the through hole (110) of the support member (109, as shown in Figs. 3 and 6); and wherein the adjustment conversion structure (121, 122, and 1) is configured to convert a movement of the adjustment device (i.e. a rotational movement of the adjustment device) into a translation movement of the translation member (as indicated by the linear double-headed arrow shown parallel to 121 in Fig. 6), thereby causing rotational movement of the rotatable light emitter bracket (about pivot point 105).  
Regarding claim 2, Tachiiwa discloses (Figs. 1-6) a first support part (a first support part of 4 extending therefrom and coupled to 105, as shown in Fig. 6) is columnar (as shown in Fig. 6), an inner wall of a receiving part (105) has a narrowing portion in a longitudinal direction of the receiving part (the receiving part 105 narrows in two opposing directions parallel to said columnar part shown in Fig. 6, so as to receive the spherical pivot head shown in Fig. 6), and a cross-sectional size of the narrowing portion matches a cross-sectional size of the first support part (as shown in Fig. 6).  
Regarding claim 3, Tachiiwa discloses (Figs. 1-6) the narrowing portion is provided in an end of the receiving part (as shown in Fig. 6, a portion of said receiving part 5 narrows in a height direction moving along a direction parallel to said columnar portion).  
Regarding claim 4, Tachiiwa discloses (Figs. 1-6) the narrowing portion is provided in a middle of the receiving part (from the middle of 105 to the right of 105 along the axis of the columnar potion shown in Fig. 6).  
Regarding claim 5, Tachiiwa discloses (Figs. 1-6) a first support part (a first support part of 4 extending therefrom and coupled to 105, as shown in Fig. 6) has a spherical section (as shown in Fig. 6, i.e. the spherical portion received in 105), and a receiving part (105) is columnar (at a base thereof, as shown in Fig. 6) and has a diameter that matches a diameter of the spherical section (as shown in Fig. 6).   
Regarding claim 12, Tachiiwa discloses (Figs. 1-6) a light emitting module comprising the adjustment device of claim 1 (as shown in Fig. 6).  
Regarding claim 13, Tachiiwa discloses (Figs. 1-6) a vehicle comprising the light emitting module of claim 12 (as shown in Fig. 6 and as described in paragraph [0002]).
Regarding claim 14, Tachiiwa discloses (Figs. 1-6) an adjustment device of a vehicle's light emitting module (Fig. 6) configured to adjust aiming of an illumination angle (as indicated by the arrows shown in Fig. 6, i.e. for adjustment about position 105), the adjustment device comprising a rotatable light emitter bracket (104) mounted on a translation member (1 and 105) configured to support a light emitter (103, via 104, as shown in Fig. 6), the translation member (1 and 105) provided with a single screw rod (121, provided in a through hole of 1, as shown in Fig. 3) that is inserted through a gear sheath member (1) and a through hole (110) of a support member (109, and a first support part of 4 extending therefrom and coupled to 105, as shown in Fig. 6); the support member fixed in a housing (101, as shown in Fig. 6) and configured to guide the translation member (said first support part is configured to guide portion 1 of said translation member via interfacing with 111) by means of an adjustment conversion structure (121, 122, and 1), the adjustment conversion structure (121, 122, and 1) includes an adjustment gear member (122) and the gear sheath member (1) and said screw rod (121) that are configured to mechanically interface upon assembly during adjustment (as shown in Fig. 6, each of 1, 121, and 122 are mechanically interfaced upon assembly during adjustment); the adjustment gear member (122) inserted into an opening (108, i.e. the body of 122 forming the head of 120 is at least partly inserted into the opening 108 of the housing 101) of the housing (101) and configured to interface the gear sheath member (1 via 121) traversing a through-hole (110) of the support member (109); the gear sheath member (1) having a recess section (34u) between a head (4) and an elastic clip (35, 36, and 38) with the gear sheath member (1) further including a number of internal threads extending in a longitudinal direction along the gear sheath member’s expanse (paragraph [0023], for an expanse of the gear sheath member 1 which meshes with 121); the elastic clip (35, 36, and 38) configured to elastically deform (at 36) and be secured into  an assembled condition when the gear sheath member (1) is inserted through the through hole (110) of the support member (109, as shown in Figs. 3 and 6); and wherein the adjustment conversion structure (121, 122, and 1) is configured to convert a movement of said adjustment device (i.e. a rotational movement of the adjustment device) into a movement of the translation member (as indicated by the linear double-headed arrow shown parallel to 121 in Fig. 6), thereby causing rotation of the rotatable light emitter bracket (about pivot point 105).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tachiiwa, in view of Leisse et al. (US 2014/0146550 A1, herein referred to as: Leisse).
Regarding claims 6 and 7, Tachiiwa does not explicitly teach that a receiving part is made of a plastic material (as recited in claim 6), and wherein the receiving part is made of a plastic material having a toughness characteristic of PBT-GF30 (as recited in claim 7).
Leisse teaches or suggests (Figs. 1a-3b) a connecting portion to a vehicular headlamp (13), formed of a plastic material, such as PBT with or without glass fiber reinforcement (i.e. PTB-GF, paragraph [0039], additionally, the material reasonably is constitutes a plastic material having a toughness characteristic of PBT-GF30).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Tachiiwa and formed a receiving part of a plastic material (as recited in claim 6), and formed the receiving part made of a plastic material having a toughness characteristic of PBT-GF30 (as recited in claim 7), since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). In the instant case, one skilled in the art would have been motivated to reduce the cost of manufacturing the device, and/or simplify the manufacturing process for the receiving part, and/or improve the resilience of the receiving part, and/or provide a receiving part with improved resistance to heat.
 
Claims 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tachiiwa, in view of Schragl et al. (EP 2803528 A1, herein referred to as: Schragl).
Regarding claim 8, Tachiiwa does not explicitly teach that the adjustment gear member comprises a gear end and an adjustment end configured to mate with an adjustment tool, the gear end is provided with a first gear portion, the gear sheath member has a head, the head is provided with a second gear portion, and the first gear portion and the second gear portion are engaged with each other.  
Schragl teaches or suggests (Figs. 4-6) wherein the adjustment gear member (the vertical upright extension of 51 that comprises an end having a fitting for a tool at a top thereof, and a lower end having a gear portion which is meshed with a second transverse gear, as shown in Figs. 6) comprises a gear end (as shown in Fig. 6, the end meshed with the second transverse gear forms a gear end) and an adjustment end configured to mate with an adjustment tool (the top of the upright section having a fitting in the center thereof, as shown in Figs. 5-6), the gear end is provided with a first gear portion (the first gear portion meshed with the second transverse gear, as shown in Fig. 6), the gear sheath member has a head (a head at the rear end of the gear sheath portion, having said transverse gear thereon, as shown in Fig. 5), the head is provided with a second gear portion (the second gear shown transverse and meshed with said first gear, Fig. 6), and the first gear portion and the second gear portion are engaged with each other (as shown in Fig. 6).  
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Tachiiwa and incorporated the teachings of the adjustment gear member comprises a gear end and an adjustment end configured to mate with an adjustment tool, the gear end is provided with a first gear portion, the gear sheath member has a head, the head is provided with a second gear portion, and the first gear portion and the second gear portion are engaged with each other, such as taught or suggested by Schragl, in order to increase or otherwise improve the performance of the device (i.e. by providing an embodiment by which a pre-formed adjustment portion or keying feature is provided for the adjustment tool), and/or simplify adjustment of the adjustment device for the user (i.e. by the same manner outlined above).
Regarding claim 9, Tachiiwa teaches or suggests (Figs. 1-6) the gear sheath member (1) has a screw hole (21) and the screw rod (121) is engaged into the screw hole (as shown in Figs. 3 and 6).  
Regarding claim 11, Tachiiwa teaches or suggests (Figs. 1-6) the support member (109) has a stop (111) configured to limit displacement of the translation member (as shown in Fig. 6).

Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 11-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN J CATTANACH/Primary Examiner, Art Unit 2875